DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, 13, and 14 of U.S. Patent No. 10,626,566.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are either broader version of claims, are obvious over the US Patents, or are identical to the US Patents. 
The relationship between the claims of the current application and the U.S. Patent No. 10,626,566 is as described below:
Claims 1, 4, and 6 of the instant application are anticipated by claim 1 of the U.S. Patent No. 10,626,566; 
Claims 2, 3, 5, and 7, of the instant application are anticipated by claims 2, 3, 4, 6, and 7 of the US Patent No. 10,626,566, respectively;
Claims 9 and 13 of the instant application are anticipated by claim 8 of the US Patent U.S. Patent No. 10,626,566; and
Claims 10, 11, 12, 14, and 15 of the instant application are anticipated by claims 9, 10, 11, 13, and 14 of the US Patent No. 10,626,566, respectively.
4.	Claims 1-3 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, and 7 of US Patent No. 11,072,896. 
The relationship between the claims of the current application and the U.S. Patent No. 11,072,896 is as described below:
Claims 1 and 6 of the instant application are anticipated by claim 1 of the U.S. Patent No. 11,072,896; and 
Claims 2, 3, 5, 7, and 8 of the instant application are anticipated by claims 2, 3, 4, 6, and 7 of the US Patent No. 11,072,896, respectively.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (“Lewis” hereinafter) (US PG PUB 2007/0000947) in view of Galvin et al. (“Galvin” hereinafter) (US PN 9,089,869).
Regarding Claims 1 and 6, Lewis teaches a dispenser for preparing and dispensing binary viscous fluids including aggregate (paragraphs [00031], [0061]), the dispenser comprising: 
a first hopper (item 134, figure 1) for storing a first component of a final blended viscous fluid and a second hopper (item 136, figure 1) for storing a second component of the final blended viscous fluid (paragraph [0064] & figure 1), 
a power plant (item 106, figure 1); 
a first pump (item 102b, figure 1) and a second pump (item 102c, figure 1), each in fluid communication with a respective one of the first hopper and the second hopper;
a mixer (item 155, figure 1) in fluid communication with the first pump and the second pump and configured to blend inputs from the first pump and the second pump;
a mechanical ratio adjuster configured to selectively establish different ratios of pump output of the first pump relative to the second pump (individual metering via e.g., throttle valves or the like may be optionally implemented consistent with the invention to provide very precise control of the flow from individual pumps 102, paragraph [0084], figure 1); 
a fluid circuit establishing fluid communication between the first hopper and the second hopper to the respective ones of the first pump and the second pump (individual fluid circuits including over- or under-pressure switches 117 located between first and second tanks 134 and 136 and first and second pumps 102b and 102c, figure 1); 
an output conduit in fluid communication with the mixer (item 140, figure 1), whereby a blended binary fluid (apparatus and methods for mixing, metering and dispensing fluids and/or viscous materials, paragraph [00031], and, present concepts could be used with other liquids or materials, such as for example the resins/reactive components, paragraph [0061]) may be prepared and pumped from the dispenser onto an environmental substrate (paragraph [0055]).
Lewis does not explicitly teach a chassis; wherein the first hopper, the second hopper, and the power plant are ultimately coupled to the chassis.
Galvin teaches a multi-bead applicator (item 10, figure 2) having a chassis (item 12); wherein the first hopper (item 22A, figure 2) and the second hopper (item 22B, figure 2) are ultimately coupled to the chassis; a power plant on the chassis (item 30, figures 2, 4, and 9); first and second pumps (items 36A, 36B, figures 2, 4, and 9) ultimately coupled to the chassis.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Lewis with the teaching of Galvin such that the various components of the dispenser such as the first hopper, the second hopper, and the power plant are coupled to the chassis. The motivation for doing so would be to provide a mobile apparatus and thereby increase usage in order to offset unit cost.
Regarding Claim 2, Lewis teaches the invention as discussed in detail above but does not explicitly teach a handle for maneuvering the dispenser, the handle ultimately fixed to the chassis.
Galvin teaches a multi-bead applicator (item 10, figure 2) having a handle for maneuvering the dispenser, the handle ultimately fixed to the chassis (item 24, figure 2).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Lewis with the teaching of Galvin to provide a handle on the chassis to easily manipulate the mobile apparatus and thereby minimize effort and time for positioning the device in order to reduce labor cost.
Regarding Claim 3, Lewis teaches the invention as discussed in detail above but does not explicitly teach at least one front wheel and at east rear wheel rotatably coupled to the chassis.
Galvin teaches a multi-bead applicator (item 10, figure 2) having at least one front wheel (item 18A, figure 2) and at least one rear wheel (item 18B, figure 2) rotatably coupled to the chassis (paragraph [0031]).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Lewis with the teaching of Galvin to provide front and rear wheels on the chassis to easily manipulate the mobile apparatus and thereby minimize effort and time for positioning the device in order to reduce labor cost.
Regarding Claim 7, Lewis teaches that the at least one of the first pump and the second pump is an auger type pump (pumps could be progressive cavity (e.g., screw), gear, lobe, piston, or peristaltic pumps, paragraph [0052]).
Regarding Claim 8, Lewis teaches a flushing feature for cleaning out the mixer and the output conduit, comprising flushing ports in fluid communication with a flow path of each component of the viscous fluid (item 121, figure 1, flushing arrangement 121 for cleaning manifold 142, paragraph [0072]).
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US PG PUB 2007/0000947) in view of Galvin (US PN 9,089,869), as applied to claim 1 above, further in view of Weisbrod (US PN 4,298,288).
Regarding Claim 5, Lewis teaches the invention as discussed in detail above but does not explicitly teach an air compressor rotatably coupled to the power plant and in fluid communication with the output conduit, whereby blended binary fluid may be dispensed pneumatically.
Weisbrod teaches a mobile concreting apparatus and method (figure 1) having an air compressor rotatably coupled to a power plant and in fluid communication with the output conduit (air compressor 54 connected to diesel engine 58 and in fluid communication with nozzle 52, figures 1 and 2), whereby blended binary fluid may be dispensed pneumatically (dry cement feeding into a cement hopper 12, a pea gravel hopper 14 containing pea gravel, and a hopper 16 containing sand is mixed with water from tank 36 is dispensed pneumatically from nozzle 52 via air from compressor 54, figures 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Lewis with the teaching of Weisbrod to provide an air compressor rotatably coupled to the power plant and in fluid communication with the output conduit such that the fluid can be dispensed pneumatically. The motivation for doing so would have been to provide a dispensing utilizing fluid pressure, such that mechanical wear, friction, and abrasion of dispensing components would be minimized, thereby lengthening maintenance intervals.

Allowable Subject Matter
8.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable (provided that the double patenting rejections are overcome) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 9-15 are allowed the prior arts (provided that the double patenting rejections are overcome).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior arts disclose subject matter related to dispenser for binary viscous fluids with a mixing and a dispensing arrangement along with hydraulic motors for controlling the dispensers: US PN 3,067,987, US PN 4,366,918, US PN 4,705,217, US PN 4,789,100, US PN 5,388,761, US PN 5,390,825, US PG PUB 2012/0181301, US PN 8,342,372, and US PG PUB 2013/0020405.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Friday (8 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Vishal Pancholi/Primary Examiner, Art Unit 3754